Citation Nr: 0520891	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for tinnitus. 

5.  Whether the reduction in the rating for the veteran's 
service-connected bilateral hearing loss from 20 percent to 
noncompensable was proper.

6.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).  

The issues of entitlement to service connection for tinnitus; 
whether the reduction in the rating for the veteran's 
service-connected bilateral hearing loss was proper; and 
entitlement to a compensable rating for bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran is not shown to have a right knee disorder 
that is etiologically related to active service. 

2.  The veteran is not shown to have a left knee disorder 
that is etiologically related to active service, or that is 
etiologically related to a service-connected disability. 

3.  The veteran is not shown to have a back disorder that is 
etiologically related to active service, or that is 
etiologically related to a service-connected disability. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 

2.  A left knee disorder was not incurred in or aggravated by 
active service and is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).

3.  A back disorder was not incurred in or aggravated by 
active service and is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in March 2002 and October 2004 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in May 2003 and January 
2005 statements of the case, the RO notified the veteran of 
regulations pertinent to service connection and increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In April 2001 and March 2004 letters, prior to the initial 
adjudications of the veteran's claims, and in an additional 
letter issued in February 2003, the veteran was informed of 
VA's duty to obtain evidence on his behalf.  He was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in September 2000, February 2002, and June 2004.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the October 2002 and June 2005 personal 
hearings; service medical records; private treatment reports; 
and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Board also notes that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310(a) (2004).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to 
establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); see also Reiber v. Brown, 7 
Vet. App. 513, 516-7 (1995).



1.  Right knee disorder

The veteran is seeking entitlement to service connection for 
a right knee disorder.  He contends that he injured his right 
knee during active service when he fell backward while 
climbing a wall during physical training.  He reported that 
he sought treatment for the right knee injury the following 
day.  He maintains that he has had a right knee disorder 
since that time.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service injury, service 
medical records show that in December 1973, the veteran 
reported pain in his right knee after running.  An 
examination revealed no tenderness and the knee exhibited 
full range of motion.  The following day, it was noted that 
the veteran had pain in his right knee after running and that 
he had not fallen.  No swelling was observed and the veteran 
reported tenderness of his entire knee.  McMurray's sign was 
negative and the veteran was diagnosed with sore medial 
meniscus secondary to basic training.  The veteran's November 
1975 separation examination report noted that the lower 
extremities were "normal."  It was further noted that the 
veteran had a physical profile of "1" for his lower 
extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the physical profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  

With respect to evidence of a right knee disorder following 
service, a September 1994 treatment report from Caro 
Community Hospital noted the veteran's complaints of right 
knee pain.  He reported that he had injured his right knee as 
long as 18 years prior when his "lower leg was held and his 
body went off laterally."  He was diagnosed with a torn 
right medial meniscus.  It was noted that he had a possible 
history of ligamentous injury to the right knee.  A separate 
September 1994 report noted that the veteran had mild 
degenerative changes of the patellofemoral joint.  

July 1996 treatment records from Saginaw General Hospital 
note that the veteran had a torn medial meniscus of the right 
knee.  He underwent arthroscopy of the right knee and a 
medial meniscectomy.  The veteran indicated that he had right 
knee problems for "many years."  

At his September 2000 VA examination, the veteran complained 
of discomfort in his knees.  He reported that his right knee 
pain began during basic training in service when he was 
required to do a lot of "jumps."  He indicated that he used 
to jump off a tower, causing pain in his knees.  Following an 
examination, the veteran was diagnosed with post-traumatic 
degenerative arthritis of the right knee, mainly on the 
medial section.  

In a December 2002 VA orthopedic opinion, the examiner opined 
that it was "not likely" that the veteran's current right 
knee disorder was related to the right knee problems noted 
during active service in December 1973.  The examiner stated 
that more than 20 years had passed since the original 
complaints of right knee pain in service and that those 
reports appeared not to be very serious, judging from the 
records.  The examiner further noted that there were no other 
records of continuous or intermittent treatment or medical 
attention for a right knee condition until recently.  
Moreover, the 1996 findings on the arthroscopic surgical 
conditions were far more elaborate and extensive than those 
found in service.  In sum, the examiner concluded that the 
veteran's current right knee disorder was "not likely" 
related to the subjective complaint of knee pain during 
active service. 

Following a review of the objective evidence of record, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right knee disorder.  The current record does not include 
any competent medical evidence linking the veteran's current 
right knee disorder to active service.  The only examiner to 
comment on the specific origin of the veteran's right knee 
disorder is the December 2002 orthopedist.  It was determined 
that it was "not likely" that the veteran's current right 
knee disorder was related to the right knee problems noted 
during active service in December 1973.  The examiner cited 
the fact that 20 years had passed since the original 
complaints of right knee pain; that the in-service reports 
did not appear to be very serious; and that there were no 
other records of continuous or intermittent treatment or 
medical attention for a right knee immediately following 
service.  Moreover, the examiner indicated that the 1996 
findings on the arthroscopic surgical conditions were far 
more elaborate and extensive than those found in service.  
The examiner had reviewed the veteran's file and was aware of 
the in-service complaints of right knee pain.  No other 
medical professional has specifically commented on the cause 
or etiology of the veteran's right knee disorder.  

Based on the foregoing, the Board finds that record does not 
support a grant of service connection for a right knee 
disorder.  The Board does not doubt the veteran's testimony 
concerning his duties in service or his belief that his right 
knee disorder is etiologically related to active service.  
However, a layperson without medical training, such as the 
veteran, is not competent to provide an opinion on medical 
matters such as the cause of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) ("competent medical evidence" 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In summary, for the reasons and bases discussed, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's right knee disorder that is 
related to service.  The appeal is accordingly denied as to 
this issue.

2.  Left knee disorder

The veteran is seeking entitlement to service connection for 
a left knee disorder, to include as secondary to a right knee 
disorder.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

Service medical records show that in December 1974, the 
veteran had some left knee tenderness and swelling following 
a reported assault.  The knee was bandaged.  The veteran's 
November 1975 separation examination report noted that the 
lower extremities were "normal."  It was further noted that 
the veteran had a physical profile of "1" for his lower 
extremities.  See Odiorne, supra.  

Treatment records from Caro Community Hospital show that in 
January 2000, the veteran was diagnosed with possible 
tendonitis of the left knee.  An X-ray showed no evidence of 
acute fracture or dislocation.  A subsequent MRI indicated a 
large, predominantly incomplete, oblique tear through the 
posterior horn of the medial meniscus.  

At his September 2000 VA examination, the veteran complained 
of discomfort in his knees.  He reported that his knee pain 
began during basic training in service when he was required 
to do a lot of "jumps."  Again, he indicated that he used 
to jump off a tower causing knee pain.  Following an 
examination, the veteran was diagnosed with a normal left 
knee.  

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for a left 
knee disorder on a direct basis.  The Board notes that the 
veteran complained of left knee pain during active service 
following a reported assault.  The knee was bandaged and no 
subsequent left knee disorders were noted.  The veteran's 
lower extremities were normal at separation in November 1975.  
The Board also notes that the no physician has linked any 
current left knee disorders to his in-service complaint.  
Finally, while a January 2000 report from Caro Community 
Hospital noted that the veteran had an oblique tear through 
the posterior horn of the medial meniscus, the veteran's left 
knee appeared "normal" in September 2000.  Absent any 
evidence linking any current left knee disorder to active 
service, service connection is not warranted on a direct 
basis. 

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim fails to meet two of the 
requirements for a secondary service connection claim.  
Service connection has not been established for a right knee 
disability and there is no medical evidence of a nexus 
between a service-connected disability and his current left 
knee disorder.  See Wallin, supra.  Absent evidence of a 
service-connected disability and a medical nexus opinion 
linking the veteran's left knee disorder to a service-
connected disability, the Board finds that service connection 
is not warranted on a secondary basis.  

To the extent that the veteran contends that he has a left 
knee disorder that is related to active service or a service-
connected disability, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
supra.

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a left knee 
disorder, to include as secondary to a right knee disorder, 
and his claim is therefore denied.

3.  Back disorder

The veteran is seeking entitlement to service connection for 
a back disorder, to include as secondary to a right knee 
disorder.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

As noted above, in order for service connection to be granted 
on a direct basis, a current disability; an in-service 
disease or injury; and a medical nexus opinion must be 
established.  See Hickson, supra.  In addition, in order for 
service connection to be granted on a secondary basis, there 
must be medical evidence of a current disability; evidence of 
a service-connected disability; and medical evidence of a 
nexus between the service-connected disability and the 
current disability.  See Wallin, supra.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any back disorder.  A November 
1975 separation examination noted that the veteran's spine 
was " normal."  

During VA outpatient treatment in August 1999, it was noted 
that the veteran had a history of chronic back pain.  Another 
August 1999 report noted that the veteran's lumbosacral pain 
began 1 year prior when he started lifting a heavy object.  
Since that time, he had episodes of intermittent back pain.  

A January 2000 MRI of the lumbar spine noted that the veteran 
had mild central canal stenosis at L3-L4 and moderate central 
canal stenosis at L4-L5, predominantly degenerative in 
etiology.  

At his September 2000 VA examination, the veteran complained 
of intermittent pain in his back.  He stated that he began to 
experience low back pain during active service, though he 
denied a history of a back injury.  He also indicated that 
the pain was not very significant.  Following an examination, 
the veteran was diagnosed with subjective complaint of 
chronic low back pain, with #32 screw fixation and fusion of 
the lumbar spine.  It was also noted that he had limited 
motion of the spine with pain.  

In a March 2004 report, G.R.S., M.D. stated that the veteran 
had considerable trouble with his lumbar spine and underwent 
a lumbar laminectomy and pedicle screw fusion in June 2000.  
It was also noted that the veteran had a severe amount of 
degenerative disks throughout his upper and lower spine.  Dr. 
S. noted the veteran reported having an injury in service in 
which he dropped straight down, about 20 feet.  Dr. S. 
asserted that "certainly an injury like that can cause an 
acceleration of the degenerative disk disease" and it had 
"more likely than not" had an effect in terms of the 
veteran's ultimate problems.  

The Board has reviewed the evidence of record and finds that 
the veteran is not entitled to service connection for a back 
disorder on a direct basis.  The Board notes that while the 
veteran has current complaints of back pain, the record 
contains no evidence that the veteran had a back disorder or 
back pain during active service.  As such, there is no prior 
evidence of a back disorder on which to base a nexus opinion.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

The Board notes the opinion of Dr. S. indicating that the 
veteran's reported in-service fall "could" certainly 
accelerate degenerative disk disease and had more likely than 
not contributed to the veteran's back problems.  However, the 
Board finds that mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  As 
such, the Board finds that the opinion offered by Dr. S. is 
not probative in the present case.

Absent evidence of a back disorder occurring during active 
service, or medical evidence linking the veteran's current 
complaints of back pain to active service, service connection 
is not warranted on a direct basis.

With respect to the veteran's claim on a secondary basis, the 
Board notes that the veteran's claim fails to meet two of the 
requirements for a secondary service connection claim.  In 
particular, service connection has not been established for a 
right knee disorder and no medical professional has linked 
the veteran's back disorder to a service-connected 
disability.  See Wallin, supra.  Absent such evidence, the 
Board finds that service connection is not warranted on a 
secondary basis.  

To the extent that the veteran contends that he has a back 
disorder that is related to active service or a service-
connected disability, the veteran is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu supra. 

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a back 
disorder, to include as secondary to a right knee disorder, 
and his claim is therefore denied.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.

REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for tinnitus; whether the reduction in the rating for the 
veteran's service-connected bilateral hearing loss was 
proper; and entitlement to a compensable rating for bilateral 
hearing loss.

With respect to the veteran's claim of entitlement to service 
connection for tinnitus, the Board finds that there may be 
additional documents in support of the veteran's claim that 
have not yet been obtained.  In particular, at his June 2005 
personal hearing, the veteran submitted several medical 
treatment records.  Included in those records was a partial 
VA audiological examination report.  Following a review of 
the record, it does not appear that a complete copy of that 
report has been obtained and associated with the claims file.  
The Board finds that such development should be conducted 
prior to appellate review.  

With respect to the veteran's hearing loss claims, the Board 
notes that the rating for bilateral hearing loss was reduced 
from 20 percent to noncompensable in an October 2004 rating 
decision.  At that time, it was noted that the veteran had 
failed to cooperate with an audiological examination, thereby 
preventing the obtainment of reliable data.  

At his June 2005 personal hearing, the veteran testified that 
he would be willing to report for an additional audiological 
examination.  As such, the Board finds that such an 
examination should be conducted prior to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask him to identify the partial VA 
examination report that he submitted at 
his June 2005 personal hearing.  The 
veteran is requested to identify the VA 
Medical Center at which the examination 
occurred and the date on which the 
examination was conducted.  The RO should 
then contact the VA Medical Center that 
has been identified and request the 
audiological examination report.  If no 
such record can be found, or if it has 
been destroyed, ask for specific 
confirmation of that fact.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
audiological examination to ascertain the 
severity of his bilateral hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

If possible, the veteran is requested to 
be examined by an examiner who has not 
previously examined the veteran.  All 
opinions should be supported by clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.  The RO should then review the record 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


